PIERCE (Ret.), Judge.
Appellant Don Pennington was tried and convicted in the Polk County Criminal Court of Record of the offense of breaking and entering with intent to commit a felony, and with grand larceny. He was thereupon adjudged guilty and sentenced to serve a term in the State Prison. He has appealed the judgment and sentence to this Court. The Public Defender, appointed to represent Pennington on this appeal, has filed brief in this Court in his behalf.
After reviewing the facts contained in the record, the Public Defender says in his brief that he “has carefully examined the record on appeal and can find nothing which could arguably support an appeal, and for this reason . . . would respectfully request to be relieved as Attorney of Record and would cite as authority therefor the case of Anders v. State of California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493.”
The Public Defender has served a copy of his said brief upon appellant Pennington, and on July 26, 1972, this Court entered order giving Pennington thirty (30) days therefrom to file any additional brief he might desire “calling the Court’s attention to any matters that he feels should be considered in connection with the appeal in this cause.” No additional brief has been filed.
We have thereupon carefully examined the entire record on file here on behalf of appellant Pennington, and find nothing therein sufficient to justify a reversal of the judgment appealed. Accordingly the judgment is thereupon—
Affirmed.
MANN, C. J., and LILES, J., concur.